Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed August 25, 2020, is a reissue of U.S. Patent 10,059,707 (hereafter the '707 patent), which issued from U.S. application Serial No. 15/329,043 (the ‘043 application) with claims 1-24 on August 28, 2018.
	As set forth on p. 2 of the Office Action mailed 04/11/2022, it is agreed with as argued in the Remarks filed 08/25/2020 and in the reissue declaration filed 08/25/2020 that correction of chemical formulas (XI) and (XII) in the specification and claims is a matter of correcting an obvious error, not one of broadening.  

Issues Resolved
	The Consent of Assignee filed 09/12/2022 is accepted.
	The amendment filed 09/12/2022 is deemed compliant with 37 CFR 1.173.
	The 35 USC 112(b) rejection of claims 2, 4, 6-15 and 17-24 has been overcome by said amendment.
Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-24 directed to a process for preparing a compound.  Claim 1 as presented in the amendment filed 09/12/2022 is representative:

    PNG
    media_image1.png
    656
    501
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    827
    600
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    268
    581
    media_image3.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 6 of U.S. Patent No. 10,399,977 (hereinafter the ‘977 reference patent. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method in claims 1, 2 and 6 of the ‘977 reference patent anticipate the method in instant claims 1, 2 and 6 respectively.  Claims 1, 2 and 6 of the ‘977 reference patent are of different scope from instant claims 1, 2 and 6 because claims 1, 2 and 6 of the ‘977 reference patent further include a step of isolating a compound that is produced.  The isolation step is not excluded by the instant claims.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/087,659 (‘659 reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method in claims 1-24 of the ‘659 reference application anticipate the method in instant claims 1-24 respectively.  Claims 1-24 of the ‘659 reference application are of different scope from instant claims 1-24 because claims 1-24 of the ‘659 reference application further include either a step of isolating a compound that is produced (claims 1, 2, 4-7, 9-11, 13-17, 19-21 and 23 and 24 of the ‘659 reference application) or further include a cooling step (claims 3, 8, 12, 18 and 22 of the ‘659 reference application).  The isolation step and cooling step are not excluded by the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive.
With respect to the two nonstatutory double patenting rejections, “Applicant is filing herewith Terminal Disclaimers to address the double patenting rejections.” (Remarks, p. 44).
Terminal disclaimers did not accompany Applicant’s response filed 09/12/2022, and thus, the nonstatutory double patenting rejections are maintained.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,059,707 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Signed:

/ALAN D DIAMOND/Patent Reexam Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/				/Jean C. Witz/Patent Reexamination Specialist		Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991            Central Reexamination Unit 3991